DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

        OFF LEASE ONLY, LLC f/k/a OFF LEASE ONLY, INC.,
                          Appellant,

                                       v.

                         LILIAN SANCHEZ PENZ,
                                Appellee.

                                 No. 4D21-1152

                            [February 24, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Frank   S.    Castor,    Judge;   L.T.    Case    No.
502017CC004528XXXXMB.

  Ejola Christlieb Cook and Marissa X. Kaliman, General Counsels, North
Lauderdale, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER, and KUNTZ, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.